          Case 1:20-cv-04062-CM Document 7 Filed 06/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELMSFORD APARTMENT ASSOCIATES, LLC
36 APARTMENT ASSOCIATES, LLC, and
66 APARTMENT ASSOCIATES, J.V.,

                                              Plaintiffs,
                                                                   ORDER TO SHOW CAUSE

                       - against -


ANDREW CUOMO, as Governor of the State                             Case No. 20-cv-04062 (CM)
ofNew York,

                                              Defendant.



       UPON the Complaint, dated June 3, 2020, the Declaration of Mark A. Guterman, Eqs.,

dated June 3, 2020, the Declaration of Stephen J. Lehrman, dated June 3, 2020, and the exhibits

annexed thereto, and upon the Memorandum of Law, annexed hereto; and

       UPON advance notice having been provided to counsel for the Defendant of Plaintiffs'

intent to submit the instant motion for a Temporary Restraining Order and Preliminary Injunction

pursuant to FRCP 65; and

       UPON all parties having appeared before me by counsel on _ _ _ _ _ _ , 2020, and

due deliberation having been given to the parties' arguments made by counsel in support and in

opposition to the motion, respectively; it is hereby

       ORDERED, that the Plaintiffs' motion for a Temporary Restraining Order brought by this

Order to Show Cause is hereby _ _ _ _ _ _ ; and it is further

       ORDERED, that implementation and enforcement of the Defendant's Executive Order

202.28, dated May 7, 2020, is hereby enjoined; and it is further
           Case 1:20-cv-04062-CM Document 7 Filed 06/04/20 Page 2 of 2




         ORDERED, that the Defendant show cause before the Hon. _ _ _ _ _ _ _ _ __

USDJ, at hearing on Plaintiffs' application for a preliminary injunction pursuant to FRCP 65, to

be held at the Courthouse, located at 300 Quarropus Street, White Plains, New York, Courtroom

___ , on the _ _ day of _ _ _ _ , 2020 at _ _ _ _ o'clock in the                  noon on that

date, or as soon thereafter as counsel may be heard why an ORDER should not be entered

granting a preliminary injunction which enjoins the implementation and enforcement of the

Defendant's Executive Order 202.28, dated May 7, 2020; and it is further

         ORDERED, that the service of this Order to Show Cause and the papers upon which it is

based has been accomplished through the filing of same on the Court's electronic docket; that

responsive paper be filed on the docket by not later than _ _ _ _ _ _ _ , 2020 and that reply

papers, if any, be filed on the docket by not later than                   , 2020.


                                          SO-ORDERED




                                               HON.                                    USDJ


Dated:          June _ _ , 2020
